HUNTER, Judge,
dissenting.
I respectfully dissent from the majority’s opinion which affirms the trial court’s decision to reverse the Board’s suspension of Dr. Watkins’ dental license.
I find the Board’s ability to determine the standard of care for orthodontists to be critical when addressing the remaining issues discussed by the majority. With respect to this issue, the majority holds that the Board did not have the expertise to determine the standard of care for orthodontists or what constitutes a breach thereof. The majority reached its holding by distinguishing Leahy v. N.C. Bd. of Nursing, 346 N.C. 775, 488 S.E.2d 245 (1997), from the present case. However, this distinction is. flawed due to the majority interpreting Leahy too narrowly.
In Leahy, our Supreme Court concluded that a North Carolina Board of Nursing that consisted of, among others, nine registered nurses, could properly revoke the license of another registered nurse in the absence of expert testimony defining the standard of care for a registered nurse because that board governs medical acts by registered nurses. Here, the majority holds that since the Board neither consisted of any orthodontists nor heard sufficient expert testimony from an orthodontist defining the applicable standard of care, the Board did not have the expertise to determine the standard of care for orthodontists. However, the majority fails to recognize that the Leahy Court also concluded as it did because there was “evidence in the record which the Board ... use[d] its expertise to interpret, including its expertise as to whether the petitioner had violated the standard of care for registered nurses. From the record, [the Leahy Court was] able to determine the validity of the Board’s action.” Id. at 780, 488 S.E.2d at 248.
In the case sub judice, even though there were no orthodontists on the Board and, assuming arguendo, insufficient expert testimony establishing the standard of care for orthodontists, the Board (which consisted of all dentists) was entitled to use its experience, technical competence, and specialized knowledge to interpret the evidence *379that was presented to it in order to determine the requisite standard of care. See id. See also N.C. Gen. Stat. § 150B-41(d) (2001). This evidence included, inter alia, patients’ records, testimony from those patients, and testimony from experts in the field of orthodontics regarding the quality of care (or lack thereof) Dr. Watkins provided to those patients. Specifically, with respect to each patient, the evidence and my assessment of that evidence in light of Leahy is as follows:
Sabrina Wolfe
There was uncontroverted evidence that Dr. Watkins rescheduled two of Wolfe’s appointments because of non-payment and before receiving notification that she had found another orthodontist to continue her treatment. Dr. Cobb testified that due to the irreversible nature of an orthodontic program, an orthodontist violates the standard of care when he refuses to see a patient that has an outstanding account balance. He further supported this testimony by referencing guidelines established by the American Association of Orthodontists which detailed how to properly dismiss a patient. He testified that those guidelines require that in the event “there’s nonpayment of a fee, you have to give [the patient] the opportunity to find another orthodontist and you have to be agreeable to transfer the case, you have to provide emergency care during that period of time.” The majority concludes that despite this evidence, rescheduling practices are “more appropriately viewed as unprofessional conduct” instead of a violation of the standard of care. Yet, as the reviewing court, we are only to determine whether the Board’s decision had a rational basis in evidence. See In re McElwee, 304 N.C. 68, 87, 283 S.E.2d 115, 127 (1981)..With that in mind, I note that “standard of care” is very generally defined as “the degree of care that a reasonable person should exercise.” Black’s Law Dictionary 1413 (7th ed. 1999). Even under this general definition, I believe that the evidence presented to the Board establishes that a reasonable orthodontist would not have refused treatment to Wolfe for non-payment after having initiated an irreversible orthodontic program. Additionally, the majority concludes that Wolfe was no longer a patient of record since Wolfe’s complaint alleged that she had terminated Dr. Watkins’ services prior to his refusal to treat her due to an outstanding account balance. However, the Board did not make that finding. The evidence actually established that even if Wolfe believed she had “terminated” Dr. Watkins’ services, she continued to be in need of and request those services to address problems related to her orthodontic program because she had yet to find another orthodontist or be formally dis*380missed by Dr. Watkins. Thus, when the Board interpreted the evidence in light of its experience, technical competence, and specialized knowledge, the Board had a rational basis to conclude that Dr. Watkins’ rescheduling practices violated the applicable standard of care thereby resulting in negligence.
John Matt Casto
Casto’s patient records were offered into evidence and detailed the orthodontic treatment he had received while under Dr. Watkins’ care for over two years. Additional evidence indicated that Dr. Watkins alleged his treatment of Casto was behind schedule due to the child’s poor compliance with treatment instructions. Dr. Trentini testified that it was apparent Casto had not been practicing proper dental hygiene when the child first visited him after ending treatment with Dr. Watkins and that failure to do so could prolong treatment. Nevertheless, Dr. Trentini still opined that the child’s progress was behind schedule and that he would not have treated Casto as Dr. Watkins did. When faced with conflicting evidence, the Board is responsible for determining the credibility of witnesses and resolving conflicts in their testimony. In re Braun, 352 N.C. 327, 332, 531 S.E.2d 213, 217 (2000). Therefore, the Board was entitled to use its experience and expertise to interpret the evidence and the patient records to ultimately conclude Dr. Watkins’ treatment plan for Casto breached the standard of care by failing to timely address Casto’s orthodontic needs.
Harrv Conrad Naico
With respect to Naico, his original diagnostic records compiled by Dr. Watkins were also presented into evidence. Dr. Kaley observed these records and personally evaluated Naico. On direct examination, Dr. Kaley admitted that Naico’s case was extremely difficult to correct and that the child may have been non-compliant with treatment instructions. Despite these problems however, he opined that Dr. Watkins violated the standard of care for orthodontists by failing to adequately diagnose and formulate an appropriate treatment plan to correct Naico’s orthodontic condition in a timely manner. Dr. Kaley based his opinion on Dr. Watkins’ (1) failure to have adequate treatment records, (2) poor quality models, and (3) not presenting surgery as an option to Naico at the outset to correct Naico’s orthodontic problems. Further, Dr. Kaley testified that he did not believe the treatment plan Dr. Watkins had developed for Naico would have addressed the child’s orthodontic needs regardless of time.
*381Additionally, Dr. Kaley testified Dr. Watkins’ failure to take intra-oral or facial photographs violated the standard of care for orthodontists. He testified that all other dentists he knew used intraoral photographs. He further testified that between 1996 and 1999, licensed dentists in North Carolina were required to take such photographs prior to initiating orthodontic treatment. On cross-examination, Dr. Kaley conceded that there was a learned treatise that did not indicate intraoral and facial photographs were necessary for minimal diagnostic records for an orthodontic patient. Nevertheless, as stated earlier, the Board and not this Court is responsible for resolving such a conflict. See id.
Accordingly, the Board’s experience, technical competence, and specialized knowledge allowed that governing body to interpret the evidence presented regarding Dr. Watkins’ treatment of Naico and determine that Dr. Watkins violated the standard of care by failing to (1) develop an appropriate treatment plan to timely address Naico’s orthodontic needs, and (2) take the necessary photographs prior to initiating that plan.
Finally, despite the Board consisting of all dentists and no orthodontists, it still possessed the necessary expertise to determine the standard of care for orthodontists. Our Supreme Court has recognized that “[t]he North Carolina State Board of Dental Examiners, like all other professional licensing boards, was created to establish and enforce a uniform statewide minimum level of competency among its licensees.” In re Dailey v. Board of Dental Examiners, 309 N.C. 710, 723, 309 S.E.2d 219, 226 (1983). Orthodontists, each of whom are trained in dentistry and have a dental license, also have their level of competency governed by this Board especially since there are no separate licensing requirements for orthodontists in this state. Therefore, under Leahy the Board was empowered to decide the standard of care for orthodontists and which type of conduct constitutes a breach of that standard.
In conclusion, I believe this Court is able to determine the validity of the Board’s decision to suspend Dr. Watkins’ dental license based upon the evidence in the record. Thus, for the aforementioned reasons, I would reverse the trial court’s decision.